 

 

IMAX CORPORATION

Exhibit 10.41

 

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) dated as of August 2,
2019 is entered into by and between IMAX CORPORATION, a corporation organized
under the laws of Canada (the “Company”), and PATRICK MCCLYMONT (the
“Executive”).

WHEREAS, the Company and the Executive wish to amend that certain Employment
Agreement between them dated as of June 6, 2016 (the “Agreement”), as
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1.Term.  Section 2 of the Agreement is hereby amended by deleting the first
sentence thereof in its entirety and replacing it with the following:  

“The Executive’s employment pursuant to this Agreement shall be effective as of
August 8, 2016 (the “Effective Date”), and shall terminate upon the earlier to
occur of (i) the Executive’s termination of employment pursuant to Section 4
hereunder and (ii) November 8, 2019 (the “End Date”).”

2.No Further Changes. Except with respect to the change made by Section 1 above,
all of the terms and conditions of the Agreement remain in full force and
effect.

3.Counterparts. This Amendment may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment as of August 2, 2019.

 

IMAX CORPORATION

 

 

 

PATRICK MCCLYMONT

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Weissman

 

 

 

/s/ Patrick McClymont

Name:

Kenneth Weissman

 

 

 

 

Title:

SVP, Legal Affairs and

 

 

 

 

Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carrie Lindzon-Jacobs

 

 

 

 

Name:

Carrie Lindzon-Jacobs

 

 

 

 

Title:

Chief Human Resources Officer and

 

 

 

 

Executive Vice President

 

 



 

 

 

